Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1 and 2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,706,718. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because:
The patent claims include all of the limitations of the instant application claims, respectively.  The patent claims also include additional limitations.  Hence, the instant application claims are generic to the species of invention covered by the respective patent claims.  As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom.  (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, "a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention" and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims”).  Claim 5 of the patent discloses all of the limitations of claims 1 and 2 of the instant application.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Faubert et al. (hereafter Faubert)(US PgPub 2010/0328230).
Regarding claim 10, Faubert discloses a remote control (see Title and Figures 1 and 4), comprising: an enclosure (Figures 5A-5B, Element 74); a first input device positioned in the enclosure and configured to sense orientation of the enclosure (Figure 1, Element 40 and Paragraph 0021 where the accelerometer senses the orientation of the remote control); a second input device positioned in the enclosure and configured to sense movement of a first outer surface of the enclosure relative to a second outer surface of the enclosure (Figures 4-5, Elements 96, 100 and Paragraphs 0048-0500 where a dome switch detects movement of the touch surface); a logic board positioned in the housing and connected to the first and second input devices (Figure 1, Element 22); a transmitter configured to transmit signals to an external electronic device (Figure 1, Element 48 and Paragraph 0034 where the communications module transmits signals to different devices).

Regarding claim 12, Faubert discloses wherein the first outer surface comprises a first end and a second end, the first end being bendable relative to the second end (Figures 4-5 and Paragraphs 0048-0050 where a first end of the touch screen is deflectable relative to a second end of the touch screen in a downward direction).
Regarding claim 13, Faubert discloses wherein the first end and second end comprise different textures (Figure 4 where the touch dome switches and physical buttons have different textures).
Regarding claim 14, Faubert discloses wherein the second input device comprises a dome switch (Figures 4-5, Elements 96, 100 and Paragraphs 0048-0500 where a dome switch detects movement of the touch surface).
Regarding claim 15, Faubert discloses a set of buttons extending through, and deflectable relative to, the first outer surface (Figure 4, Elements 110-116).
Regarding claim 16, Faubert discloses wherein the first outer surface comprises a trackpad connected to the logic board (Figure 1, Element 38 where the touch inputs are connected to the processor).
Regarding claim 17, Faubert discloses a remote controller for an external electronic device (Figure 1 and 4), comprising: a housing (Figures 5A-5B, Element 74); an upper element attached to the housing and including an end having a touch-sensing input surface (Figure 4, Element 38 where the upper surface is a touch sensing surface); a touch sensor configured to detect a sliding touch input at the touch-sensing input surface (Figure 1, Element 36 and Paragraphs 0019 and 0038 where the controller detects touch inputs); a set of buttons extending through the upper element (Figure 4, Elements 110-116); a substrate positioned in the housing and connected to the touch sensor and the set 
Regarding claim 18, Faubert discloses wherein a switch is positioned below the touch-sensing input surface and is compressible by the touch-sensing input surface (Figures 4-5, Elements 96, 100 and Paragraphs 0048-0500 where a dome switch detects movement of the touch surface).
Regarding claim 19, Faubert discloses wherein each button of the set of buttons comprises a different outer surface characteristic selected from a group consisting of: texture, shape, curvature, vertical protrusion or recession relative to the upper element, and illumination (Figure 4, Elements 110-116 where each button has a different icon shape and feature).
Regarding claim 20, Faubert discloses wherein the upper element is configured to bend at the touch-sensing input surface relative to the housing (Figures 4-5 and Paragraphs 0048-0050 where a first end of the touch screen is deflectable relative to a second end of the touch screen in a downward direction).

Allowable Subject Matter
Claims 3-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D ALUNKAL whose telephone number is (571)270-1127. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS D ALUNKAL/Primary Examiner, Art Unit 2687